DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2018 and 03/18/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 10-15, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koukal et al. (2014/0291938). Regarding claims 1 and 11 and 15,  Koukal discloses the use of a multi-layered sheet material comprising the steps of providing the multi-layered sheet material, wherein the multi-layered sheet material comprises a reinforcing member (10), having a polymer coating at least on one side (para. 27), wherein the reinforcing member comprises at least one backing fabric made of warp threads and weft threads (para. 31), wherein the sheet material comprises at least one channel (see fig. 3) extending through the sheet material, and wherein the warp threads and the weft threads are woven together such that the backing fabric comprises both a single layer fabric region and at least one at least two-layer fabric region having at least first and second fabric layers (para. 31, figure 3), which are not joined together, so that the channel is each formed between the first and second fabric layers, and using the multi-layered sheet material as a bellows wall of a crossway bellows (figure 2 and 3); [claim 3] see .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukal et al. (2014/0291938). Koukal discloses the claimed invention except for the density, mass per unit area, and material of the bellows. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the specifications of the material in claims 6, 7, and 9, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation to do so would have been based on the optimum design criterion of the bellows.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617